DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least determine respective sensor quality indexes for each of the at least two sub-Traversal Map Elements (TMEs) based on the corresponding sensor quality metrics; associate the respective sensor quality indexes with (a) a respective one of the at least two-sub TMEs and (b) an epoch based on the corresponding timestamps; generate or update a sensor quality index table based at least in part on the respective sensor quality indexes associated with the respective one of the at least two-sub TMEs and epoch; and provide the sensor quality index table such that at least one vehicle apparatus receives the sensor quality index table, wherein the at least one vehicle apparatus is configured to perform at least one navigation function based at least in part on the sensor quality index table.
The most remarkable prior arts are Kutila et al. (US 20190294167), Khurshudov et al. (US 2018/0211168), and Rehman (US 2008/0224866).
Kutila et al. is directed to systems and methods described herein determine an optimal lane trajectory and route for an autonomous vehicle under changing road conditions and forecast autonomous car performance along a route. A road's profile is analyzed to determine a safe 
Khurshudov et al. is directed to a method is provided for a device comprising at least one sensor providing sensor data. The method includes receiving, by a computer coupled to the device, the sensor data, providing the sensor data to at least one rule detector, evaluating, by the at least one rule detector, instances of sensor data triggered by the at least one rule detector, and determining, by the computer, that a sampling interval has ended, and in response calculating a data quality index based on the instances of triggered sensor data. Khurshudov, however, does not teach all the elements of the independent claims.
Rehman is directed to a method for generating information related to a first object based on sensor data associated with a second object includes determining a containment hierarchy between the first object and the second object. Sensor data associated with the second object is determined using the containment hierarchy. A quality of data index is determined for the sensor data associated with the second object using the containment hierarchy. Information related to the first object is generated based on the sensor data associated with the second object and the quality of data index. Rehman, however, does not teach all the elements of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner




/IG T AN/Primary Examiner, Art Unit 3662